     Case 6:13-cr-06006-EAW-JWF Document 325 Filed 06/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                      ORDER

SHAWNTA BROWN,                                        6:13-CR-06006 EAW

                     Defendant.


       On April 30, 2020, defendant Shawnta Brown (“Defendant”) submitted a pro se

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (Dkt. 320), to

which the Government responded on May 18, 2020 (Dkt. 322). On May 26, 2020, the

Court denied Defendant’s motion without prejudice for failure to comply with the statutory

administrative exhaustion requirement. (Dkt. 323). Section 3582(c)(1)(A) provides that

Defendant may make such a motion only “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” The Court advised Defendant that he

could renew his motion upon providing the Court with proof of compliance with the

statutory administrative exhaustion requirements. (Dkt. 323 at 3).

       After entry of the May 26, 2020, Order, the Court received a submission from

Defendant, replying to the Government’s response to his motion for compassionate release.

(Dkt. 324). In the reply, Defendant represents that on May 8, 2020, he sent an electronic

message to the warden of Federal Correctional Institution, Fort Dix—where Defendant is


                                           -1-
     Case 6:13-cr-06006-EAW-JWF Document 325 Filed 06/08/20 Page 2 of 2




presently incarcerated—requesting compassionate release, and that the warden “has neither

acknowledged receipt of that request nor has he responded to it.” (Dkt. 324 at 2-3).

Because more than 30 days have lapsed since Defendant purportedly requested

compassionate release from the warden, the exhaustion requirements of § 3582(c)(1)(A)

no longer appear to operate to bar the Court’s consideration of a motion for compassionate

release.

         Accordingly, the Court interprets Defendant’s most recent submission as a renewed

motion for compassionate release, and the Clerk of Court is instructed to re-designate

Defendant’s reply (Dkt. 324) as a renewed motion for compassionate release.           The

Government shall respond to the motion for compassionate release on or before June 22,

2020. In addition, the Court requests a response from the Probation Department setting

forth its position with respect to Defendant’s motion. Upon receipt of all the papers, the

Court will notify the parties if oral argument is deemed necessary; otherwise, the matter

will be deemed submitted.

         SO ORDERED.




                                                  ________________________________
                                                  ELIZABETH A. WOLFORD
                                                  United States District Judge
Dated:         June 8, 2020
               Rochester, New York




                                            -2-
